PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1460

SHAWN MASSEY,

                Plaintiff – Appellant,

           v.

J. J. OJANIIT, Charlotte-Mecklenburg Police Officer; GERALD
ESPOSITO, Charlotte-Mecklenburg Police Officer; TOM G.
LEDFORD, Charlotte-Mecklenburg Police Officer; JOHN AND
JANE DOES, #1-10, Charlotte-Mecklenburg Police Officers,

                Defendants – Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:11-cv-00477-RJC-DCK)


Argued:   March 19, 2014                  Decided:   July 21, 2014


Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by published opinion.
Judge King wrote the opinion, in which Judge Motz and Judge
Thacker joined.


ARGUED: James Earl Coleman, Jr., DUKE UNIVERSITY SCHOOL OF LAW,
Durham, North Carolina, for Appellant.    James P. Cooney, III,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; Daniel Edward Peterson, CITY ATTORNEY'S OFFICE FOR THE
CITY OF CHARLOTTE, Charlotte, North Carolina, for Appellees. ON
BRIEF: Lori R. Keeton, PARKER POE ADAMS & BERNSTEIN, Charlotte,
North Carolina, for Appellees.
KING, Circuit Judge:

     In early 2010, plaintiff Shawn Massey was released from a

North Carolina prison after a state court in Mecklenburg County

struck five verdicts that had been rendered against him in 1999.

Following     his     release,   Massey   initiated   this     civil    action

against officers of the Charlotte-Mecklenburg Police Department

under 42 U.S.C. § 1983 and North Carolina law, alleging, inter

alia, that they had fabricated evidence that led to his arrest,

convictions,     and    nearly-twelve-year    incarceration.      The   three

named defendants — Officers J. J. Ojaniit, Gerald Esposito, and

Tom G. Ledford — successfully moved in the district court for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules    of   Civil    Procedure.    Massey   has   appealed    the    court’s

judgment, and, as explained below, we affirm as to Ojaniit and

Esposito and dismiss the appeal as to Ledford. 1




     1
       Massey’s complaint also asserts claims against “John and
Jane Does, #1-10.”    The district court dismissed those claims
without prejudice, invoking our decision in Schiff v. Kennedy.
See 691 F.2d 196, 198 (4th Cir. 1982) (explaining that, “if it
does not appear that the true identity of an unnamed party can
be discovered through discovery or through intervention by the
court, the court could dismiss the action without prejudice”
(footnote omitted)).    On appeal, Massey does not contest the
dismissal of his claims against the unnamed defendants.



                                      2
                                            I.

      On September 23, 2011, Massey filed his complaint in the

Western District of North Carolina, alleging § 1983 claims for

violation     of     due    process     under          the   Fifth    and    Fourteenth

Amendments, unreasonable seizure and malicious prosecution under

the   Fourth       and     Fourteenth       Amendments,         and   conspiracy       to

contravene     his       constitutional         rights.         The   complaint       also

asserts   state      law    claims    for       obstruction      of   justice,      false

imprisonment, malicious prosecution, and conspiracy.                              Officers

Ojaniit, Esposito, and Ledford separately answered the complaint

in November 2011, and shortly thereafter each moved for a Rule

12(c) judgment on the pleadings.                 In their motions, the officers

contended that the complaint failed to state any claim against

them upon which relief could be granted, and that they were

entitled to qualified immunity.                   Although a magistrate judge

recommended    granting       Ledford’s         Rule    12(c)   motion      and    denying

those of Ojaniit and Esposito, see Massey v. Ojaniit, No. 3:11-

cv-00477 (W.D.N.C. Aug. 17, 2012), ECF No. 44 (the “Report”),

the district court granted all three motions and dismissed the

complaint in its entirety, see Massey v. Ojaniit, No. 3:11-cv-

00477 (W.D.N.C. Mar. 29, 2013), ECF No. 52 (the “Order”). 2

      2
       The Report is found at J.A. 447-64, and the Order at J.A.
465-94. (Citations herein to “J.A. __” refer to the contents of
the Joint Appendix filed by the parties in this appeal.)


                                            3
                                            A.

     In conducting its analysis, the district court recognized

that “Rule 12(c) motions are governed by the same standard as

motions brought under Rule 12(b)(6).”                    Order 12 (citing Edwards

v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999)).                                  As

such, the court deemed itself obliged to “‘accept as true all

well-pleaded      allegations’”       and        to   “‘view     the     complaint    in    a

light most favorable to [Massey].’”                     Id. (quoting Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).                           The court

also observed, however, that it “need not accept allegations

that ‘contradict matters properly subject to judicial notice or

[by] exhibit.’”          Id. (quoting Blankenship v. Manchin, 471 F.3d

523, 529 (4th Cir. 2006)).

     Open to the district court’s consideration were Massey’s

complaint;    the       officers’    answers          thereto;      matters    of    public

record; exhibits to the answers (as there were no exhibits to

the complaint); and exhibits to the Rule 12(c) motions that were

integral    to    the    complaint     and        authentic.           See   Order    12-13

(citing    Fed.    R.    Civ.   P.   10(c);       Philips      v.    Pitt    Cnty.    Mem’l

Hosp., 572 F.3d 176, 180 (4th Cir. 2009)).                               The court gave

significant       attention     to     the       transcript         of    Massey’s    1999

criminal     trial,       see   J.A.     91-436,          underscoring         that    the

transcript was “a public record whose authenticity is not in

dispute” and had “been submitted as an exhibit [to the officers’

                                             4
answers].”         See Order 16 n.4.          Additionally, there are repeated

references to the 1999 trial transcript in Massey’s complaint.

                                             1.

        As   the    complaint,       the    1999    trial    transcript,        and    other

exhibits reflect, Emerald Bay Apartments resident Samantha Wood

contacted the Charlotte–Mecklenburg Police Department on May 22,

1998,    and      reported    that    she    and    her     two   young    children       had

arrived home at about 10:00 a.m. to find an armed man at the

doorway      of    their   apartment.         The    man     held   a     gun   to    Wood’s

eighteen-month-old daughter’s head, pushed the family inside the

apartment,         and   attempted     to    rape     Wood.         Because     Wood      was

menstruating,        the     man   ceased     that    pursuit       and    proceeded       to

search for money, inducing Wood to hand over sixty dollars from

her purse.         On then exiting the apartment, the man warned Wood

that if she called the police, he would kill her and her family.

The man spent approximately thirty minutes in the apartment.

     Despite her assailant’s threat, Wood called the police, and

Officers Ojaniit and Esposito were promptly dispatched to the

crime    scene.          Ojaniit     documented      Wood’s       description        of   the

culprit as a 5ʹ9ʺ, 180-pound black man who wore “his hair pulled

back from his face and (4) small braids on the back of his

head.”       J.A. 73 (May 22, 1998 report of Ojaniit attached as

exhibit to officers’ answers).                The report further reflects that



                                              5
Wood described the man as wearing a red shirt and blue denim

shorts.

       The following day, the two officers returned to the 250-

unit apartment complex in search of witnesses.                   The property

manager, Theresa Savall, reported that she had encountered a

black man in his twenties, approximately 5’11” and at least 165

pounds, as she was walking around the complex between 10:00 and

11:00 a.m. the previous day.            Because Savall stated that the man

approached her after exiting from the rear patio area of Unit

5038-C, Officer Esposito sought to interview the resident of

that apartment, April Pride.             After Esposito misinformed Pride

that   he   was   investigating     a    noise   complaint,     Pride   advised

Esposito that her friend Shawn Massey had spent the previous

night in her apartment.        According to Esposito’s report, Pride

described Massey as being twenty-five years old and “wear[ing]

his hair pulled back with 4 or 5 braids.”                J.A. 75 (May 23, 1998

report of Esposito attached as exhibit to officers’ answers).

That description was “almost verbatim the same description that

Ms. Wood had given of her assailant’s hairstyle.”               Compl. ¶ 19.

       Officer Ojaniit thereafter transported Wood to the police

station to review a six-photograph array that had been prepared

by Officer Ledford and that included a mug shot of Massey taken

at the time of a previous arrest.                See J.A. 76 (photographic

lineup    attached   as   exhibit   to       officers’    answers).     Ojaniit

                                         6
showed      Wood       the    lineup,       and    Wood     selected    Massey’s     photo      as

“looking the most like” her assailant.                              Compl. ¶ 20 (emphasis

added).           Ojaniit wrote in his report, however, that Wood said

that Massey’s photo “looked like the suspect except that the

suspect          had   longer       hair    with    braids     and     he   did    not   have    a

beard.”           J.A.       77   (emphasis        added)    (May     23,   1998    report      of

Ojaniit attached as exhibit to officers’ answers).                                  Three days

later, on May 26, 1998, Ledford presented the same array of

photos to Savall, who identified Massey as the person who had

spoken to her at the apartment complex on the morning of May 22,

1998. 3

                                                   2.

       Based on the witnesses’ photo identifications of Massey and

Pride’s statements placing him near the crime scene, Officer

Ledford secured arrest warrants on July 7, 1998, charging Massey

with       one    count      each    of    robbery      with   a     dangerous     weapon    and

felonious breaking and entering, plus three counts of second-

degree kidnapping.                See J.A. 78-85 (arrest warrants attached as

exhibit          to    answers      of     Officers       Ojaniit    and    Esposito).          On

September 8, 1998, a grand jury in Mecklenburg County returned


       3
       Officer Ledford’s report of May 26, 1998, documenting
Savall’s identification of Massey in the photographic lineup,
was attached as an exhibit to Ledford’s answer but is not
included in the Joint Appendix.



                                                    7
five indictments against Massey.                    See id. at 86-90 (indictments

attached as exhibit to answers of Ojaniit and Esposito).                                Massey

was    tried        on     the     consolidated       indictments          about    a     year

thereafter, beginning on September 13, 1999.

       During       the     trial,    the     prosecution’s         witnesses      included

Wood, Savall, Pride, and Officers Ojaniit and Esposito.                                   Wood

detailed the events of May 22, 1998, and described her assailant

as having “braids in his hair, with five hanging down.”                                   J.A.

136.     Prompted by the prosecutor to specify whether “the braids

[went] all through his hair or were . . . just on the back or

just    on    the        sides,”    Wood     testified      that     the    braids       “went

through.”       Id. at 137.          In other words, Wood indicated that her

assailant’s         hair    was    braided     in    what    are    commonly       known    as

“cornrows.”         See Compl. ¶ 2.          She also stated that her assailant

wore   a     red,    jersey-like       shirt       with   hurricane    symbols       on    it.

Wood then made a positive in-court identification of Massey as

her assailant.            According to Wood, although Massey now had short

hair, she recognized him from his facial features, height, and

voice.

       Savall described to the jury the man who had approached her

at the Emerald Bay Apartments on the morning of May 22, 1998,

explaining that “he was acting kind of hyper” and made comments

to    her    such    as,    “‘Could     we    go    out,’”    and    “‘Baby,       you    look

good.’”      J.A. 166-67.          Savall testified that the man was wearing

                                               8
an orange-and-white jersey with long pants similar to jeans —

not the red jersey and denim shorts that Wood said her attacker

wore.     Savall did not notice the man’s hair during their three-

to-four-minute encounter because he was wearing a hat.                                         More

specifically, she did not “recall any braids.”                                   Id. at 176.

Savall was “fairly certain” that she had accurately recognized

the man in the photo lineup, id. at 172, and she made a positive

in-court identification of Massey.

        Pride testified next for the prosecution, confirming that

Massey,      her    friend        of   about       ten       years,      had   stayed     in    her

apartment on the night of May 21, 1998, and was still there when

she   left    for    work     the      next    day,          at   approximately      6:45      a.m.

While    being      cross-examined            by       the    defense,     Pride     could      not

recall Massey ever having braids and stated that Massey wore a

“low,” or short, haircut, including on May 22, 1998.                                    See J.A.

190-91.            Pride’s        evidence         thus       conflicted        with      Officer

Esposito’s     report        of    his   May       23,       1998   interview      with   Pride,

insofar as the report indicated that Pride described Massey as

having hair in four or five braids.                           On redirect examination by

the prosecutor, Pride testified that she did not recall having

so advised Esposito when he interviewed her.                                   For his part,

Esposito testified            that     he     would       not     have    recorded      Pride    as

describing Massey with braids if Pride had not said that in her

interview.         The trial court gave a limiting instruction with

                                                   9
respect to Esposito’s report:              the jury could consider it for

the purpose of corroborating Pride’s testimony, “if indeed . . .

it   does    corroborate      her     testimony,”       but   not     “for    other

purposes.”    Id. at 206.

     Later,    during   his   direct       and   cross-examinations,         Officer

Ojaniit was questioned about Wood’s identification of Massey in

the photographic lineup of May 23, 1998.                  Ojaniit acknowledged

that, although his report reflected that Wood chose Massey’s

photo as looking “like” the suspect, Wood had actually said that

the photo looked “the most like” her assailant.                     See J.A. 297-

98, 304-05.     The defense challenged the notion that “looking the

most like someone is . . . a positive I.D.,” prompting Ojaniit

to respond that “that’s a question you have to ask [Wood].”                      Id.

at 305.

     After the prosecution rested, the defense recalled Pride to

the witness stand.         She testified that she was “positive” that

Massey did not have braids in his hair on May 22, 1998, and she

reiterated    that   she    had     not   made   any   contrary     statement     to

Officer Esposito.       See J.A. 377-78.          In addition to Pride, the

defense called four of Massey’s friends and family members to

testify that Massey never wore braids.                 Another defense witness

was Brady Dorsey, the bookkeeper for Massey’s employer, Dorsey

Concrete.     Dorsey, who had known Massey since Massey was a small



                                          10
child, also testified that Massey had never had braids or long

hair.

       Additionally, relevant to the alibi that Massey sought to

establish, Dorsey produced a payroll journal showing that Massey

worked eight hours on May 22, 1998, beginning at around 7:00

a.m.     Dorsey       elaborated    that     he   had   transported      Massey    from

Graymont Road (where Dorsey and Massey separately resided) to

the    job    site.     According      to    Dorsey,    he    and    Massey    departed

Graymont sometime between 6:40 and 6:55 a.m.                        Dorsey’s evidence

was    thus     inconsistent       with     Pride’s     testimony,      which    placed

Massey in her apartment several miles from Graymont at about

6:45 a.m.

       On September 17, 1999, the jury convicted Massey on all

five charges.          The trial court thereafter sentenced Massey to

103 to 133 months in prison for robbery with a dangerous weapon,

plus a consecutive term of 34 to 50 months for the remaining

four offenses.          Massey’s convictions and sentences were later

affirmed by the Court of Appeals of North Carolina.                           See State

v. Massey, No. COA99-557 (N.C. Ct. App. Feb. 20, 2001) (attached

as    exhibit     to    Rule   12(c)      motions     of     Officers    Ojaniit    and

Ledford).

                                            3.

       In the mid-2000s, the Wrongful Conviction Clinic at Duke

University      (the    “Clinic”)      began      investigating       Massey’s    case.

                                            11
See Compl. ¶¶ 32-33.             The Clinic obtained a series of mug shots

of Massey taken on seven occasions between April 18, 1991, and

May 29, 1998.        Each of the photos — including one taken on March

9, 1998 — showed Massey with short hair.                            After examining the

photos,     two    professional         barbers       made    affidavits           that    Massey

could not have grown his hair long enough to have it braided in

cornrows     between      March    9,    1998,    and        the    date      of    the    crimes

against     Wood    and    her    children,       May       22,     1998.          Furthermore,

according to the barbers, if Massey had cornrows on May 22,

1998, the lines in his scalp left by the braiding would have

been visible in his May 29, 1998 photo, but no such lines were

apparent.      The Clinic also interviewed Wood and discovered that,

despite     her    unequivocal      identification             of       Massey      during    the

trial, she had expressed doubt to the prosecutor that Massey was

her assailant after she first saw him in court, before hearing

him   speak    and     further     observing          him    at     a   pretrial        hearing.

Wood’s      initial       reservations         were     not        conveyed        to     defense

counsel.

      The     Clinic      presented      its    investigation            to    the      District

Attorney of Mecklenburg County.                   As a result, on May 5, 2010,

the prosecutor moved in state court to set aside the jury’s

verdicts against Massey and have him released from custody.                                   The

motion explained that the evidence uncovered by the Clinic made

“it likely that a jury would conclude that although there is

                                            12
substantial      evidence            placing          [Massey]        in     the        area      and

identifying him as the perpetrator, there is reasonable doubt

about   whether      he    committed            the     offense.”           J.A.     65    (motion

attached    as   exhibit        to    officers’         answers).           In     granting       the

prosecutor’s     motion,        the        court      concluded       that,        “[g]iven       the

totality of the circumstances that now exist[] in this case, if

the jury had all the facts that are now available, it cannot be

said with certainty that the jury would have reached the same

conclusion.”        State v. Massey, No. 98-CRS-033738(L), slip op. at

4   (N.C.   Super.        Ct.    May       6,    2010)     (attached          as     exhibit       to

officers’     answers).              The    court        therefore          struck      the      five

verdicts     against       Massey          and     ordered       that       he     be     released

immediately from custody.                 Massey was freed that same day.

                                                 B.

      In    these     post-release              civil     proceedings,           the      crux     of

Massey’s § 1983 and state law claims is that he was wrongfully

arrested,     convicted,         and       incarcerated          as     a     result       of    the

officers’     fabrication            of    evidence.             Specifically,            Massey’s

claims are based on two allegedly falsified reports, both of May

23, 1998:     Officer Esposito’s report that Pride described Massey

as “wear[ing] his hair pulled back with 4 or 5 braids,” J.A. 75,

and   Officer    Ojaniit’s           report      that     Wood    stated         that     Massey’s

photo “looked like the suspect,” id. at 77.                                 By his Report of

August 17, 2012, addressing the officers’ Rule 12(c) motions,

                                                 13
the   magistrate    judge      recommended    the     dismissal       of   Massey’s

claims against Officer Ledford, explaining that the complaint

was “completely devoid of any factual allegations that would

support claims of wrongdoing” with respect to him.                     See Report

17.   The magistrate judge further recommended, however, that the

Rule 12(c) motions of Ojaniit and Esposito be denied, as Massey

had “stated plausible allegations of constitutional violations”

perpetrated by those two defendants, and it would be “premature

to grant their requests for judgment.”              Id.

      Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72 of the

Federal Rules of Civil Procedure, Officers Ojaniit and Esposito

timely objected to the Report.              Massey responded to Ojaniit’s

and Esposito’s objections, urging the district court to allow

his   claims    against     those   defendants       to   proceed.         Massey’s

response    explicitly    renounced     any   objection,        however,    to   the

magistrate      judge’s    recommendation      that       the    claims     against

Officer Ledford be dismissed.           Massey therefore asked the court

to adopt the Report in full.

      For the reasons explained in its Order of March 29, 2013,

the district court opted instead to grant all three Rule 12(c)

motions and dismiss Massey’s complaint in its entirety.                          The

court determined, applying the standard of Rule 12(b)(6), that

Massey    had   failed    to   state   a    § 1983    claim     against     Officer

Ojaniit    or   Officer   Esposito     on   which    relief     can   be   granted.

                                       14
Accordingly,       the   court     concluded   that    those     officers     were

entitled to qualified immunity under the first step of the two-

step procedure spelled out in Saucier v. Katz, 533 U.S. 194

(2001); under that step, “a court must decide whether the facts

that a plaintiff has alleged or shown make out a violation of a

constitutional right.”           See Pearson v. Callahan, 555 U.S. 223,

232 (2009) (citing Fed. R. Civ. P. 12(b)(6), 12(c), 50, 56).

Without addressing Massey’s acquiescence to the dismissal of his

claims    against    Officer     Ledford,    the   district    court   similarly

ruled that Ledford was entitled to qualified immunity in the

absence of any colorable § 1983 claim being stated against him.

Finally, again applying the Rule 12(b)(6) standard, the court

dismissed the state law claims against all three defendants for

failure to state a claim on which relief can be granted.

     Massey timely noted this appeal from the district court’s

judgment,    and    we   possess    jurisdiction      pursuant   to    28   U.S.C.

§ 1291.     He challenges the dismissal of his claims against not

only Officers Ojaniit and Esposito, but also Officer Ledford.



                                       II.

                                        A.

     We begin with Massey’s attempt to revive his claims against

Officer Ledford.         As noted above, Massey unequivocally advised

the district court that he did not object to the Report insofar

                                        15
as the magistrate judge recommended the granting of Ledford’s

motion for judgment on the pleadings pursuant to Federal Rule of

Civil Procedure 12(c).                Massey nevertheless now maintains that

he   can      appeal     the    district       court’s       entry    of     judgment    in

Ledford’s       favor.         Our    precedent,      however,       is    “replete     with

warnings that the consequence of failing to file objections [to

a magistrate judge’s report] is waiver of the right to appeal.”

Wells    v.    Shriners    Hosp.,       109   F.3d    198,     199    (4th    Cir.    1997)

(listing cases).

        It is no help to Massey that the district court conducted a

de novo review of the magistrate judge’s recommendations with

respect to Officer Ledford, because such review cannot cure the

failure    to    properly       and    timely      object.     The        Supreme   Court’s

decision in Thomas v. Arn, 474 U.S. 140 (1985), is instructive.

There, the Court held that “a court of appeals may exercise its

supervisory powers to establish a rule that the failure to file

objections to the magistrate’s report waives the right to appeal

the district court’s judgment.”                    Thomas, 474 U.S. at 142.             The

Court also affirmed the Sixth Circuit’s application of such a

rule to Thomas, who was deemed to have waived appellate review

by failing to object to a magistrate judge’s report, even though

the district court had conducted a subsequent de novo review of

the entire record and dismissed Thomas’s habeas corpus petition

on the merits.           See id. at 144-45.            We likewise conclude that

                                              16
Massey has waived his right to appeal the judgment in Ledford’s

favor.    Accordingly, we dismiss Massey’s appeal as to Ledford.

                                              B.

       Next, we review the district court’s disposition of the

Rule   12(c)    motions       of    Officers       Ojaniit    and   Esposito.         As   a

threshold      matter,    we        address        Massey’s   contention       that    the

court’s consideration of the officers’ exhibits — particularly

the transcript of the 1999 criminal trial — “went far beyond the

narrow circumstance in which a court can rely upon documents

attached to pleadings without converting a Rule 12(c) motion

into one for summary judgment.”                    Br. of Appellant 28.         Notably,

prior to issuing his Report, the magistrate judge had denied

Massey’s       request    to        strike         the    officers’      exhibits      or,

alternatively, to convert their Rule 12(c) motions to summary

judgment motions.

       Massey’s   primary          grievance       with   respect   to   the    district

court’s    reliance      on    the     1999    trial      transcript     is    that    the

transcript is “‘neither a “fact,” nor was it construed in the

light most favorable to [him].’”                     Br. of Appellant 29 (quoting

Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013)).       We recently reiterated in Clatterbuck that, in

disposing of a Rule 12(c) motion, “courts may consider relevant

facts obtained from the public record, so long as these facts

are construed in the light most favorable to the plaintiff along

                                              17
with the well-pleaded allegations of the complaint.”                                708 F.3d

at 557 (internal quotation marks omitted) (citing Fed. R. Civ.

P.    12(d)).        Contrary    to    Massey’s         assertion       of    error,     the

district court’s consideration of the 1999 trial transcript did

not run afoul of Clatterbuck or Rule 12(d).                          Rather, the court

viewed the transcript as a “complete account of the testimony

and evidence offered at trial,” Order 5 n.2, and recognized that

the   transcript’s      presence       in    the       record    meant       that    certain

“facts (i.e. the nature of the testimony and evidence offered at

trial) are not in dispute,” id. at 16 n.4.                           Significantly, the

court refrained from deciding any issue of the 1999 trial and

“form[ed] no judgment as to the credibility of any witness.”

See   id.   at   5    n.2.      Moreover,        Massey       does     not    dispute    the

accuracy    or       authenticity       of       the     transcript;          rather,     he

extensively quotes from it in his complaint.                         See Compl. ¶¶ 24-

31.

      In these circumstances, we approve of the district court’s

consideration of the 1999 trial transcript, as well as other

exhibits    to   the     officers’      answers         and     Rule    12(c)       motions,

discussed supra Part I.A.             Indeed, as part of our de novo review

of the court’s Rule 12(c) rulings, see Butler v. United States,

702 F.3d 749, 751-52 (4th Cir. 2012), we independently consider

those same documents.           Cf. Philips v. Pitt Cnty. Mem’l Hosp.,

572 F.3d 176, 180 (4th Cir. 2009) (“In reviewing a Rule 12(b)(6)

                                            18
dismissal, we may properly take judicial notice of matters of

public record.          We may also consider documents attached to the

complaint, as well as those attached to the motion to dismiss,

so long as they are integral to the complaint and authentic.”

(citations omitted)).

                                        C.

     Turning to the merits of the district court’s award of Rule

12(c)      judgments     on   the   pleadings       to   Officers      Ojaniit   and

Esposito, our de novo review requires us to apply the standard

for a Rule 12(b)(6) motion.           See Butler, 702 F.3d at 751-52.             In

so doing, we are mindful that “[a] Rule 12(c) motion tests only

the sufficiency of the complaint and does not resolve the merits

of the plaintiff’s claims or any disputes of fact.”                       Drager v.

PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014).                        Like the

district     court,     we    are   required   to    accept      all    well-pleaded

allegations        of   Massey’s     complaint      as    true     and    draw   all

reasonable factual inferences in his favor.                See Edwards v. City

of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).                       Nevertheless,

we   are     not   obliged     to    accept    allegations       that    “represent

unwarranted inferences, unreasonable conclusions, or arguments,”

or that “contradict matters properly subject to judicial notice

or by exhibit.”         Blankenship v. Manchin, 471 F.3d 523, 529 (4th

Cir. 2006) (internal quotation marks omitted).



                                        19
      In    applying       the   foregoing      standards,       the    complaint    will

survive only if it “states a plausible claim for relief.”                            See

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).                           Because Officers

Ojaniit     and     Esposito       have   asserted      qualified        immunity    with

respect to Massey’s § 1983 claims, our inquiry is whether Massey

has “plead[ed] factual matter that, if taken as true, states a

claim      that     [the     officers]      deprived       him     of     his    clearly

established constitutional rights.”                    See id. at 666.          That is,

we   must    take    the     two-step     qualified      immunity        analysis    into

account,     assessing       (1)    “whether     the    facts    that     [Massey]   has

alleged . . . make out a violation of a constitutional right,”

and, if so, (2) “whether the right was clearly established at

the time of [the officers’] alleged misconduct.”                         See Pearson v.

Callahan, 555 U.S. 223, 232 (2009) (internal quotation marks

omitted).

      Like the district court, we conclude under the first step

of the qualified immunity analysis — with respect to each of

Massey’s § 1983 claims — that he has failed to state a claim on

which relief can be granted, and thus do not proceed to the

second step.        We also agree with the district court that Massey

has not pleaded any colorable state law claim. 4


      4
       Following oral argument, Massey moved under Federal Rule
of Appellate Procedure 27(a)(1) to file a supplemental brief
addressing the significance of Wood’s trial testimony clarifying
(Continued)
                                           20
                                        1.

     The    § 1983    claim    in   Count      I    of    the    complaint         alleges

violations of Massey’s right to due process, and thus concerns

the alleged use of fabricated evidence at trial to obtain his

convictions. 5        The     Fourteenth      Amendment          protects          “against

deprivations     of   liberty     accomplished           without       due   process      of

law.”      Baker v. McCollan, 443 U.S. 137, 145 (1979) (internal

quotation    marks    omitted).        We    have    recognized         a    due   process

“‘right    not   to   be    deprived    of    liberty       as     a    result      of   the

fabrication of evidence by a government officer acting in an

investigating capacity.’”           Washington v. Wilmore, 407 F.3d 274,

282 (4th Cir. 2005) (quoting Zahrey v. Coffey, 221 F.3d 342, 349

(2d Cir. 2000)); see also, e.g., Halsey v. Pfeiffer, 750 F.3d

273, 295-96 (3d Cir. 2014) (“[B]y fabricating evidence for use

in   a   criminal     prosecution,      a    state       actor     would      violate      a




that her assailant wore cornrows, rather there mere braids at
the back of his head. We grant that motion and have considered
the supplemental brief in rendering today’s decision.
     5
       The complaint asserts claims against state, rather than
federal, actors.    Thus, although Count I refers to both the
Fifth and Fourteenth Amendments, Massey’s relevant due process
protections are found in the Fourteenth, rather than the Fifth,
Amendment.   See, e.g., United States v. Hornsby, 666 F.3d 296,
310 (4th Cir. 2012) (explaining that “the Fourteenth Amendment’s
Due Process Clause is a limitation on state conduct,” while the
“due process protections against the federal government are
found in the Fifth Amendment”).



                                        21
defendant’s [Fourteenth Amendment due process] rights regardless

of whether or not the state actor violated other constitutional

rights of the defendant.”).

       Fabrication of evidence alone is insufficient to state a

claim    for       a    due   process      violation;         a    plaintiff       must    plead

adequate facts to establish that the loss of liberty — i.e., his

conviction         and    subsequent       incarceration           —   resulted      from       the

fabrication.            See Washington, 407 F.3d at 282-83 (citing Zahrey,

221 F.3d at 349).             The plaintiff must also be able to show that,

despite any intervening acts of independent decision-makers, the

“conviction was a reasonably foreseeable result of [the] initial

act of fabrication.”                Id. at 283 (citing, inter alia, Jones v.

City    of       Chicago,     856    F.2d    985,       994    (7th       Cir.    1988)    (“[A]

prosecutor’s           decision     to    charge,    a     grand       jury’s     decision      to

indict,      a    prosecutor’s        decision      not       to    drop    charges       but    to

proceed to trial — none of these decisions will shield a police

officer      who       deliberately      supplied       misleading         information      that

influenced the decision.”)).                  As Judge Motz explained in Evans

v.     Chalmers,         “constitutional          torts,      like        their   common        law

brethren, require a demonstration of both but-for and proximate

causation.”            703 F.3d 636, 647 (4th Cir. 2012).

                                              a.

       Beginning with Officer Esposito, we take as true that he

fabricated         the    portion    of     his   May    23,       1998    report   recording

                                              22
Pride’s statement that Massey wore braids.                We thus consider

whether Massey has pleaded adequate facts to support a causal

connection between that fabrication and his convictions.

     At the outset, we must reject the main premise of Massey’s

case against the officers:       that “if [he] did not wear his hair

in cornrows on May 22, 1998, he could not have been the armed

black man who robbed and kidnaped Ms. Wood and her children.”

See Br. of Appellant 30-31; see also id. at 20 (asserting that

Massey “was exonerated in May 2010, when the equivalent of non-

biological DNA excluded him as a suspect in the crimes”).                The

problem for Massey, as the district court observed, is that he

     raises to the level of certainty that the crime could
     only have been committed by a person with braids.
     This is an overstatement of an otherwise valid
     argument.   That an eyewitness described an assailant
     as having braids does not, by operation of nature or
     law, exonerate all suspects who do not have braids; it
     merely calls into question that aspect of the
     description as applied against anyone not wearing
     braids.   The factors which influence a witness[’s]
     memory and perception are myriad; . . . it is within
     the realm of possibility that a person can accurately
     identify another person even as their perception or
     memory is incorrect as to certain aspects of that
     person’s appearance.

Order 18 n.6.      Indeed, although both Wood and Savall identified

Massey, they gave different descriptions of the clothes that he

wore at the time of the crimes.             Such discrepancy did not hinder

the jury from finding Massey guilty beyond a reasonable doubt.

Similarly,   the    jury   was   not    swayed     by   Massey’s   short-hair


                                       23
defense — perhaps because it believed that Massey in fact had

braids,     perhaps     because    it    thought      that      Wood    misremembered

Massey’s hairstyle, or perhaps because it deemed his hair to be

non-dispositive in light of Wood’s identification of Massey from

his facial features, height, and voice.

     Simply      put,   the   central     issue     at    trial   was     not    whether

Massey had cornrows or any other type of braids.                          Rather, the

prosecution’s         case    focused         on     the        positive         in-court

identifications made by both Wood and Savall, as well as Pride’s

testimony contradicting Massey’s alibi and placing him at the

apartment complex the morning of the crimes.                           The prosecutor

initially did not question Pride about Massey’s hairstyle, and

addressed     Officer     Esposito’s      report         only    after,     on     cross-

examination by the defense, Pride denied telling Esposito that

Massey    wore    braids.         At    most,      despite      the    trial      court’s

instruction that it was not to be used for impeachment purposes,

the report called Pride’s credibility into question.                            In these

circumstances, we agree with the district court that there is

not a “sufficiently strong [causal nexus] to bear the conclusion

that the statement fabricated by Officer Esposito caused the

conviction[s] of Shawn Massey.”            See Order 20.

     We further conclude that Massey’s convictions were not a

foreseeable consequence of the assumed fabrication.                        That is, it

is not plausible that Officer Esposito could have anticipated

                                         24
that, by falsely stating that Pride told him Massey wore braids,

Massey not only would be included in the photographic lineup,

but also would be identified by two witnesses (including the

victim)     —    both   by    photo   and      in   person    at     trial.        In       sum,

applying well-settled tort principles, we cannot say that the

fabrication       was    a    but-for     or     proximate         cause    of     Massey’s

convictions.       Accordingly, we affirm the judgment in Esposito’s

favor on Count I.

                                            b.

       Turning     to    Massey’s     Fourteenth       Amendment           claim       against

Officer Ojaniit, we accept that Ojaniit misrepresented Wood’s

identification of Massey from the photo lineup, omitting the

words “the most” from Wood’s statement that Massey looked “the

most     like”    her    assailant.            That   misrepresentation,                Massey

contends,       influenced     the    decisions       of     the    prosecutor,          grand

jury, and trial jury, thus leading to Massey’s convictions and

depriving him of due process of law.

       We   disagree.          Even   assuming        that    Wood     did       not    truly

identify Massey in the photographic lineup, Savall unequivocally

selected Massey’s photo, and Pride placed him near the crime

scene.      Furthermore, Wood positively identified Massey as her

assailant at trial.            And, in his own trial testimony, Officer

Ojaniit      mitigated         any      confusion          about      Wood’s           initial

identification      by       accurately     presenting        Wood’s       words       to   the

                                            25
jury.    As such, Massey has failed to plead facts to indicate

that Ojaniit’s fabrication caused his convictions or that the

convictions    were   the   reasonably    foreseeable   result   of   the

fabrication.    We thus affirm the judgment on Ojaniit’s behalf as

to Count I.

                                   2.

     Next, the § 1983 claim in Count II of the complaint alleges

malicious prosecution and unreasonable seizure, and thus focuses

on the fabricated evidence’s role in securing Massey’s arrest

and continuing his prosecution. 6       That claim is properly “founded


     6
       Count II alleges violations of Massey’s Fourth Amendment
right to be free from unreasonable seizures, a right enforceable
against the states by operation of the Fourteenth Amendment.
See Camara v. Mun. Court of City & Cnty. of San Francisco, 387
U.S. 523, 528 (1967).    The distinction between the Fourteenth
Amendment due process claim in Count I (concerning Massey’s
convictions) and the Fourth Amendment claim in Count II
(focusing on his arrest) was recently explained by the Third
Circuit:

     The boundary between Fourth Amendment and Fourteenth
     Amendment claims is, at its core, temporal.        The
     Fourth Amendment forbids a state from detaining an
     individual unless the state actor reasonably believes
     that the individual has committed a crime — that is,
     the Fourth Amendment forbids a detention without
     probable cause.   But this protection against unlawful
     seizures extends only until trial.    The guarantee of
     due process of law, by contrast, is not so limited as
     it protects defendants during an entire criminal
     proceeding through and after trial.

Halsey, 750 F.3d at 291 (citations omitted); see also Jones, 856
F.2d at 994 (“[A]t some point after a person is arrested, the
question whether his continued confinement or prosecution is
(Continued)
                                   26
on a Fourth Amendment seizure that incorporates elements of the

analogous common law tort of malicious prosecution.”                   Lambert v.

Williams, 223 F.3d 257, 262 (4th Cir. 2000).                   To state such a

Fourth Amendment claim, “we have required that [1] the defendant

have seized plaintiff pursuant to legal process that was not

supported   by    probable   cause        and   [2]     that     the     criminal

proceedings have terminated in plaintiff’s favor.”                     Durham v.

Horner, 690 F.3d 183, 188 (4th Cir. 2012) (internal quotation

marks omitted).    As the officers have not contested that Massey

was seized or that the criminal proceedings terminated in his

favor, we focus solely on their contention that probable cause

existed to arrest Massey, even absent the alleged fabrications.

     The Supreme Court has long made clear that “an indictment,

‘fair upon its face,’ returned by a ‘properly constituted grand

jury,’ conclusively determines the existence of probable cause.”

Durham, 690 F.3d at 188–89 (4th Cir. 2012) (quoting Gerstein v.

Pugh, 420 U.S. 103, 117 n.19 (1975)).                 “[N]otwithstanding the

conclusive effect” of an indictment, we have stressed that “a

grand jury’s decision to indict will not shield a police officer

who deliberately supplied misleading information that influenced

the decision.”    Id. at 189 (internal quotation marks omitted).



unconstitutional passes over from the Fourth Amendment to the
due process clause.”).



                                     27
Thus,    while    “intervening      acts       of    other       participants          in    the

criminal justice system,” such as an exercise of prosecutorial

discretion or the return of an indictment, generally “insulate a

police officer from liability,” Evans, 703 F.3d at 647, officers

may be liable to a wrongfully indicted defendant when they have,

e.g., lied to or misled the prosecutor, id. at 647-48.

       False statements alone do not, however, run afoul of the

Fourth Amendment.         See Wilkes v. Young, 28 F.3d 1362, 1365 (4th

Cir.     1994).      To     contravene         the    Constitution,             “the        false

statements or omissions must be ‘material,’ that is, ‘necessary

to the finding of probable cause.’”                       Miller v. Prince George’s

Cnty.,    Md.,    475    F.3d    621,    628     (4th       Cir.    2007)       (alteration

omitted) (quoting Franks v. Delaware, 438 U.S. 154, 156 (1978)).

We     determine        materiality       by        “excis[ing]           the      offending

inaccuracies”      and      then    assessing             whether        the    “corrected”

evidence, excluding the misstatements, “would establish probable

cause.”     Id. (internal quotation marks omitted).                            Furthermore,

the false statements must have been made “deliberately or with a

reckless    disregard      for     the   truth,”          which     may    be    proved       by

showing that “when viewing all the evidence, the affiant must

have     entertained      serious       doubts       as     to     the     truth       of    his

statements or had obvious reasons to doubt the accuracy of the

information he reported.”            Id. at 627 (internal quotation marks

omitted).

                                          28
      It is on the materiality requirement that Massey’s Fourth

Amendment       claim       falls    short.         Though    Massey       alleges       that

Officers Esposito and Ojaniit deliberately supplied fabricated

evidence,       he    has   not     pleaded   facts     adequate      to   undercut       the

grand    jury’s       probable      cause    determination.        That      is,    as    the

district     court       determined,         even    “remov[ing]       the    fabricated

statement attributed to Officer Esposito and add[ing] the word

‘most’     to        Officer      Ojaniit’s        written   report,       there     still

exist[ed]       sufficient        probable    cause     to   arrest    Shawn       Massey.”

Order 23 (emphasis omitted).                  The court further explained with

respect to Esposito’s fabrication:

        Ultimately, it is a “fair probability” that a suspect
        had committed a crime where the victim identifies the
        suspect out of [a] six person photo lineup, a second
        person independently identifies him (from the same six
        person lineup) as having been near the scene of the
        crime during the relevant period, and a third confirms
        his identity and relates that she last saw him in the
        vicinity of the crime area several hours earlier. The
        discrepancies between the description by Wood and
        Massey’s actual appearance, though relevant, do not
        rise to the level to defeat probable cause. To obtain
        the   warrant,  the   officers  needed  only   a  fair
        probability that Massey committed the crime against
        Wood.   The multiple identifications of Massey suffice
        to exceed that threshold.

Id.     As to Ojaniit, the court observed that “probable cause to

arrest Massey [does not] disappear[] upon the inclusion of the

word ‘most’ in [Ojaniit’s] report.”                     Id. at 25.         We agree and

thus affirm the entry of judgment for Ojaniit and Esposito on

Count II.

                                              29
                                               3.

     According         to    the       § 1983       claim       in    Count        III    of     the

complaint,       the   officers         conspired         to    deprive       Massey       of    his

constitutional rights.                 To establish a conspiracy claim under

§ 1983, a plaintiff “must present evidence that the [defendants]

acted jointly in concert and that some overt act was done in

furtherance       of        the    conspiracy          which         resulted        in        [the]

deprivation      of    a    constitutional            right.”             Hinkle   v.     City    of

Clarksburg, W. Va., 81 F.3d 416, 421 (4th Cir. 1996).                                     Because

Massey     has     not       stated       a     claim          for        deprivation       of     a

constitutional         right,      his        Count       III    conspiracy          claim       was

properly dismissed as to Officers Ojaniit and Esposito.                                          See

Glassman v. Arlington Cnty., Va., 628 F.3d 140, 150 (4th Cir.

2010).

                                               4.

     The complaint finally alleges state law claims in Counts IV

and V for obstruction of justice, false imprisonment, malicious

prosecution,       and      conspiracy.             The     district         court       dismissed

Massey’s     obstruction          of    justice        claim         in     reliance      on     our

decision in Evans, where we recognized that,

     [e]ven though North Carolina courts have interpreted
     common-law   obstruction   of    justice   to   include
     fabrication of evidence, . . . we have not found — and
     plaintiffs have not offered — any case from any
     jurisdiction recognizing a common-law obstruction of
     justice claim against a police officer for his actions
     relating to a criminal proceeding.

                                               30
703 F.3d at 658 (citation omitted).                          We therefore deemed it

unrealistic that North Carolina would uphold an obstruction of

justice claim in that context.                   Id.   There has been a dearth of

North   Carolina       case    law        developed    since    Evans    was    decided.

Therefore, Evans controls this case as well.

      Massey’s     other       state       law      claims    fail   under     the   same

rationale as their federal counterparts.                      To sustain a malicious

prosecution claim, a plaintiff must establish, inter alia, that

the defendant lacked probable cause to initiate the proceeding

against the plaintiff.              See Best v. Duke Univ., 448 S.E.2d 506,

510 (N.C. 1994).         False imprisonment also calls for the absence

of probable cause.             See Moore v. Evans, 476 S.E.2d 415, 422

(N.C.   Ct.     App.    1996).            As    previously     shown,    the    officers

possessed ample probable cause to arrest Massey, even absent the

fabricated evidence.           Thus, Massey has not pleaded the elements

essential to a malicious prosecution or false imprisonment claim

under   North    Carolina          law.        Furthermore,    without    sufficiently

alleged wrongful acts, the conspiracy claim cannot survive.                           See

State ex rel. Cooper v. Ridgeway Brands Mfg., 666 S.E.2d 107,

115   (N.C.   2008).          We    therefore        affirm    the   district    court’s

dismissal of the state claims alleged in Counts IV and V of the

complaint.




                                               31
                             III.

     Pursuant to the foregoing, we affirm the judgment as to

Officers Ojaniit and Esposito, and we dismiss the appeal as to

Officer Ledford.

                                              AFFIRMED IN PART
                                         AND DISMISSED IN PART




                              32